Citation Nr: 1222106	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  10-00 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee injury.

2.  Entitlement to a rating in excess of 10 percent for right hip bursitis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1985 to May 1991 and from January 2006 to January 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Sioux Falls, South Dakota RO.  In January 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In March 2011 the Board remanded the case for further development.  In March 2012 the Board sought a Veteran's Health Administration (VHA) medical expert advisory opinion in the matter of service connection for residuals of a right knee injury.

The issue of service connection for right hip bursitis is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on her part is required.


FINDING OF FACT

The Veteran's current right knee disability was precipitated by an injury during her initial period of service and aggravated by her later service.   


CONCLUSION OF LAW

Service connection for residuals of a right knee injury is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service treatment records (STRs) show that during her first period of active duty service ( in May 1986), she sustained a right knee injury.  The diagnosis was rule out soft tissue injury right knee lateral meniscus.  She was placed on light duty for five days, instructed to wear an ace wrap for three to four days, given Motrin for pain, and received whirlpool therapy twice daily for ten days.  On examination in March 1989, there was no mention of complaints, findings, or a diagnosis involving the right knee.  The remaining STRs for the Veteran's first period of active duty service, which ended in May 1991, are silent for any further complaints, treatment or diagnosis of a right knee disorder.  On March 1991 service separation examination her lower extremities were normal on clinical evaluation.  

December 1992 and November 1997 Reserve periodic examination reports are also silent for any complaints, findings, or diagnosis of a right knee disorder, and show that the lower extremities were normal on clinical evaluation.  November 1998 VA treatment records show the Veteran was found to have a definite anterior cruciate drawer sign and lockman [sic] test 3+ with a very mild joint effusion.  She was advised to wear an anterior cruciate brace about her right knee.  An October 2001 radiology report notes right knee pain with MRI [magnetic resonance imaging] findings of chronic tear of the anterior cruciate ligament (ACL), extensive chronic degenerative tear, and maceration of the posterior horn of the mid-zone of the medial meniscus with extensive loss of substance of the posterior horn and mid-zone of the medial meniscus, associated mild to moderate osteoarthritic degenerative change of the medial joint compartment probably related to chronic meniscal destruction, and small joint effusion.  In an October 2001 letter a private orthopedic surgeon, Dr. J.S.S., notes the Veteran's ACL tear and osteoarthritis of the right knee, and recommends knee reconstruction before the Veteran re-enters the military.  She underwent right knee ACL reconstruction in October 2001.  

In a January 2006 report of medical history on entry to her second period of active duty service, the Veteran noted had had knee problems.  A September 2006 active duty STR shows she was seen for chronic right knee pain due to ACL damage.  A November 2006 record notes that there were no knee abnormalities; a December 2006 separation examination report contains no mention of a right knee disorder.

On April 2009 VA examination of the knee, the Veteran reported that she sustained a right knee injury in service in a fall playing volleyball.  The knee became swollen; she used icepacks the night of the incident and sought medical treatment on the ship the following day.  Her knee was wrapped and she was put on light duty; it improved after about a month.  She stated that since the injury in service she has had problems with her right knee; it would swell and become painful after exercise, such as running.  She denied any further specific injury to her right knee, but indicated that it gradually worsened.  She stated that around 1998 or 1999 it started "popping out of joint" and "giving away."  She indicated that the ACL repair in 2001 was very helpful, but she still has knee pain and it still swells with activity.  The diagnosis was residuals of right knee ACL tear.  
On July 2011 VA examination of the right knee (pursuant to the Board's remand), the examiner noted that the claims file was extensively reviewed.  She opined that it is less likely as not that the Veteran's current right knee disability is related to an injury sustained in service.  She recounted the history of the disability and opined that due to the paucity of complaints noted from 1986 until 1995, it was less likely as not that the injury sustained in 1986 was related to the Veteran's current right knee complaints. 

The Board found the July 2011 VA examination inadequate for rating purposes and requested a VHA medical expert advisory opinion regarding the etiology of the Veteran's current right knee disability?  

In a June 2012 response to the questions posed by the Board, the VHA medical expert (a Board-certified orthopedic surgeon with extensive experience in sports medicine) opined, in essence, that the Veteran's current right knee disability had its onset with the injury she sustained during her first period of service, and was likely further aggravated by her activities during her second period of service.  He explained that the Veteran had a typical history for a patient with an untreated isolated ACL tear.  He noted that the ability to recognize (and properly treat) an isolated ACL tear had evolved in recent years, and that some of that evolution was evident in this case.  After an isolated ACL tear the patient may have essentially no symptoms or be completely unstable.  As long as the patient has no symptoms, which also is related to the patient's level of activity, she may have a torn isolated ACL for years without consequences.  If there are mild symptoms of swelling, it indicates some mild instability and gradually increased damage to the meniscus which is a secondary stabilizer of the knee.  Once the meniscus is torn the knee becomes unstable and the posttraumatic arthritic changes in the joint begin to develop.  He further noted that if an ACL reconstruction can be done before there is a significant tear in the meniscus then the development of posttraumatic arthritis is markedly decreased.  Once a meniscus tear has occurred the reconstruction will prevent the symptoms of instability, but will probably not change the progression of the traumatic arthritis.  Consequently, it was more likely than not that her current right knee disorder is causally related to her first period of active service.  Furthermore, it was at least as likely as not that the right knee disability was aggravated by her second period of active duty (although most aggravation probably occurred during the training program with the reserves she went on active duty).

It is not in dispute that the Veteran sustained a right knee injury during her first period of service, and engaged in training activities in connection with her second period of service.  It is also well-established by the record that she has significant postoperative right knee disability (including degenerative changes/arthritis).  What remains to be determined is the matter of a nexus between the current disability and the injuries/activities in service.  The Board is presented with conflicting opinions in the matter, a July 2011 opinion by a VA osteopath (that the Board previously found inadequate because it lacked sufficient explanation of rationale, discounted -without adequate explanation-the Veteran's accounts of the history of the disability, and did not address all potential theories of entitlement), and the medical advisory opinion by a VHA expert, a Board-certified orthopedic surgeon with broad and specific subject expertise.  Given the greater expertise of the provider (evident from the text of the opinion), and the citation to supporting clinical data, the Board finds the opinion of the VHA expert to be the more probative, and persuasive, evidence in this matter.  As the VHA expert opined, in essence, that the Veteran's right knee was incurred during her first period of service, and was aggravated [at least in part] by her second period of service, the opinion supports the Veteran's claim.  Accordingly, service connection for her right knee disability is warranted.    


ORDER

Service connection for residuals of a right knee injury is granted.


REMAND

The Board's prior remand sought to secure an examination and medical opinion adequate to address the Veteran's claim for a rating in excess of 10 percent for her right hip bursitis.  As the VA examination provided (in July 2011) did not address the specific questions posed by the Board, another remand for such development is necessary.  In particular, the Board requested that the Veteran be examined by an orthopedist to determine the current severity of her right hip  disability.  The examiner was to ascertain ranges of motion, describe all symptoms and associated functional limitations; and explain the rationale for all opinions.  The July 2011 examination focused primarily on the Veteran's right knee disability, providing only ranges of motion for the hip.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, another remand is necessary to ensure compliance with the prior remand instructions.  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for the record the complete clinical records of any treatment the Veteran received has received for her right hip bursitis in the interim.  She must cooperate in the matter by identifying the providers, if any, and providing any releases (necessary for VA to secure any private treatment records).

2. RO should arrange for the Veteran to be examined by an orthopedist to determine the current severity of her service-connected right hip disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated studies, to specifically include ranges of motion, should be completed.  All symptoms of, and functional limitations due to, the service-connected right hip disability should be described in detail.  The examiner should explain the rationale for any opinions given.

3. Thereafter the RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


